Exhibit 10.1

FIRST AMENDMENT TO

NOTE PURCHASE AGREEMENT

This First Amendment (the “Amendment”) to the Note Purchase Agreement (defined
below) is made as of January 31, 2013 by and among: Clearwire Corporation, a
Delaware corporation (the “Parent”); Clearwire Communications LLC, a Delaware
limited liability company (the “Company”); Clearwire Finance, Inc., a Delaware
corporation (“Finance Co” and, together with the Company, the “Issuers”); and
Sprint Nextel Corporation, a Kansas corporation (the “Purchaser”, and together
with the Parent and the Issuers, collectively the “Parties”).

RECITALS

WHEREAS, the Parties entered into that certain Note Purchase Agreement, dated as
of December 17, 2012 (the “Note Purchase Agreement”);

WHEREAS, the Purchaser’s obligation to purchase and pay for Notes on Draw Dates
occurring on or after August 1, 2013 is subject to, among other things, the
execution of a Build-Out Agreement by the Purchaser, on the one hand, and the
Parent or the Company, on the other hand, within 45 calendar days of the date of
the Note Purchase Agreement (the “Build-Out Agreement Deadline”); and

WHEREAS, the Parties wish to extend the Build-Out Agreement Deadline as provided
below.

NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

1. AMENDMENT TO NOTE PURCHASE AGREEMENT

1.1    Amendment to Section 1.01 of the Note Purchase Agreement. The definition
of “Agreement Condition” set forth in Section 1.01 of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

“Agreement Condition” means a Build-Out Agreement shall have been executed by
the Purchaser, on the one hand, and the Parent or the Company, on the other
hand, by February 28, 2013.

 

2. GENERAL

2.1    Defined Terms. Capitalized terms used herein which are not otherwise
defined herein shall have the meaning given to such terms in the Note Purchase
Agreement.

2.2    Full Force and Effect. Except to the extent specifically amended herein
or supplemented hereby, the Note Purchase Agreement remains in full force and
effect.

2.3    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature page immediately follows]

 

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

CLEARWIRE CORPORATION By:   /s/ Scott A. Hopper   Scott A. Hopper   Senior Vice
President CLEARWIRE COMMUNICATIONS LLC By:  

/s/ Scott A. Hopper

  Scott A. Hopper   Senior Vice President CLEARWIRE FINANCE, INC. By:  

/s/ Scott A. Hopper

  Scott A. Hopper   Senior Vice President SPRINT NEXTEL CORPORATION By:   /s/
Charles R. Wunsch   Charles R. Wunsch   SVP, General Counsel and Corporate
Secretary

 

 

 

[Signature page to the First Amendment to the Note Purchase Agreement]

 

2